HAWKINS, Presiding Judge.
Relator by habeas corpus proceeding sought to defeat extradition to the State of Illinois. After a hearing the district judge remanded him to the custody of the sheriff of Dallas County for delivery to the agent of the demanding state. Relator gave notice of appeal to this court. He now files his affidavit advising us that he now desires to abide by the ruling of the remanding court, and desires to return to the demanding state for the purpose of answering the charge there filed against him, and prays that his appeal be dismissed, which is accordingly so ordered.